Citation Nr: 1441375	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  08-16 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than November 30, 2006, for an award of a 10 percent rating for an umbilical hernia, status post herniorrhaphy, with scar formation.  

2.  Entitlement to service connection for a right knee disability.  

3.  Entitlement to service connection for a left knee disability.  

4.  Entitlement to service connection for uterine fibroids.  


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 2003 to July 2004.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a November 2005 decision, which denied service connection for left and right knee disabilities and uterine fibroids, status post partial hysterectomy; and a July 2007 rating decision, which awarded a 10 percent rating for residuals of an umbilical hernia, status post herniorrhaphy, of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran appealed the effective date of the award.  While it is noted that the RO developed the issues regarding service connection on the basis of whether new and material evidence had been submitted, the Board finds that a November 2006 statement from the Veteran represents a timely filed Notice of Disagreement (NOD) to the November 2005 rating decision.  See 38 C.F.R. § 20.305 (2013).  

The Veteran has also claimed service connection for migraine headaches and depression secondary to uterine fibroids.  Service connection for these disabilities was denied by rating decisions in March 2008 and March 2011.  After submission of a notice of disagreement by the Veteran's representative, a statement of the case was furnished on these issues in June 2013.  The Veteran was told that to perfect an appeal as to the additional issues, a substantive appeal needed to be filed within 60 days.  This was not done.  Hence these issues are not properly before the Board.  38 U.S.C.A. §§ 7105, 7108 (West 1991); 38 C.F.R. § 20.302(c) (1997); Roy v. Brown, 5 Vet. App. 554 (1993).  

In March 2014, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is available for review.  At that time, the issues of service connection for migraine headaches and an acquired psychiatric disorder were again raised by her representative.  The application to reopen the claims has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the claims, and they are referred to the AOJ for appropriate action.  

The issues of service connection for right and left knee disabilities and for uterine fibroids, status post residuals of a partial hysterectomy, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on her part.


FINDINGS OF FACT

1.  The Veteran submitted an initial claim of service connection for an umbilical hernia, status post herniorrhaphy, in September 2004.  

2.  On VA examination in September 2005, the umbilical hernia, status post herniorrhaphy, was manifested by a well-healed, non-tender, stable scar that did not interfere with function or necessitate the need for a support belt.  

3.  On VA examination in April 2007, the umbilical hernia, status post herniorrhaphy, was manifested by a scar that was objectively tender on palpation, without the need for a support belt.  



CONCLUSION OF LAW

An effective date for an award of a ten percent rating for umbilical hernia, status post herniorrhaphy, prior to November 30, 2006, is not warranted.  38 U.S.C.A. § 5110(a)(b) (West 2002); 38 C.F.R. § 3.400(o) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

With regard to the earlier effective date claim, this issue arises from the Veteran's disagreement with a July 2007 rating decision that increased the disability rating for residuals of an umbilical hernia to 10 percent disabling.  The courts have held, and VA's General Counsel has agreed, that in cases where service connection has been granted and an effective date has been assigned, the typical claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Indeed, to hold that section 5103(a) continues to apply after a disability rating or an effective date has been determined would essentially render sections 7105(d) and 5103A and their implementing regulations insignificant and superfluous, thus disturbing the statutory scheme.  Dingess v. Nicholson, 19 Vet. App. 473, 491, 493, 500-01 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  See also VAOPGCPREC 8-2003 (Dec. 22, 2003). 

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a Notice of Disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008). 

Where a claim has been substantiated after the enactment of VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

Earlier Effective Date of a 10 Percent Rating for 
Residuals of an Umbilical Hernia

Service connection for residuals of an umbilical hernia repair was granted by the RO in a November 2005 rating decision.  A noncompensable (0 percent) initial disability rating was awarded under the provisions of Code 7339 from the day following the date of the Veteran's release from active duty in July 2004.  The rating was increased to 10 percent disabling by RO rating decision dated in July 2007 under the provisions of Code 7339-7804, effective November 30, 2006, which had been taken as a date of reopened claim.  

The Veteran contends that the 10 percent rating awarded for residuals of her umbilical hernia repair should have been awarded earlier than November 30, 2006.  During the Board hearing in March 2014, she and her representative pointed out that the November 30, 2006, correspondence did not represent a claim of increase, but was actually an NOD to the initial rating awarded for the disability.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013).  

In this case, the Board has considered the entire period of initial rating claim from July 2004 to see if the evidence warrants the assignment of different ratings for different periods of time during these claims, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The effective date for an increased rating will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, provided a claim is received within one year from such date; otherwise, the effective date for an increased rating will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a)(b); 38 C.F.R. § 3.400(o).  

Diagnostic Code 7339 provides ratings for postoperative ventral hernia.   Healed postoperative wounds of ventral hernia, with no disability, belt not indicated, is rated noncompensably (0 percent) disabling.  Small postoperative ventral hernia, not well supported by belt under ordinary conditions, or healed ventral hernia or postoperative wounds with weakening of abdominal wall and indication for a supporting belt, is rated 20 percent disabling.  Large postoperative ventral hernia, not well supported by belt under ordinary conditions, is rated 40 percent disabling.  Massive persistent postoperative ventral hernia, with severe diastasis of recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of abdominal wall so as to be inoperable, is rated 100 percent disabling.  38 C.F.R. § 4.114.

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling.  Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  
38 C.F.R. § 4.118.

Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars.  Note (1) to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10-percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  38 C.F.R. § 4.118.  Diagnostic Code 7804 also directs the rater to 38 C.F.R. § 4.68 (amputation rule).  38 C.F.R. § 4.118. 

Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118. 

On September 2005 VA examination, a vertical scar from the Veteran's umbilicus down to the pubic symphysis was noted.  The scar measured 16 cm in length.  There was some puckering of the scar at the umbilicus where the width of the scar was 2 cm.  The scar narrowed to less than .5 cm as it continued to the pubic symphysis.  There was no significant depth of keloid, it was not adherent to the underlying tissue and it did not limit any movement.  There was no tenderness to palpation.  There was no evidence of breakdown of the scar.  The diagnosis was umbilical hernia, resolved following surgical repair, not causing any functional impairment.  

VA outpatient treatment records dated from September 2004 to February 2007 do not demonstrate that the Veteran had complaints or manifestations related to the postoperative residuals of her umbilical hernia repair.  

An examination was conducted by VA in April 2007.  At that time, the Veteran's history of ventral hernia repairs, eventually with mesh, was reported.  She stated that she presented with some discomfort in her umbilical area of the abdomen.  The discomfort was in the abdominal area of the herniorrhaphy, mainly in the sitting position.  At times, standing improved the symptoms.  She had difficulty wearing any narrow pants that caused pressure in the area of the umbilical scar.  On inspection of the umbilical area, there was scarring that could not be clearly seen because of puckering of the scar.  There was some tenderness on palpation of the scar.  The puckering described was present in the inferior aspect of the umbilicus.  This measured one inch long from the umbilicus down to the lower abdomen.  As noted there was tenderness in this area on palpation and around the area of the skin in the umbilical area of the old surgery.  A second scar, measuring six inches with keloid formation and darker discoloration was present from the umbilicus to near the pubic symphysis.  There was slight tenderness of this scar on palpation, but no sign of inflammation in the area.  Apart from the puckering noted, there was no other adherence to near structures noted.  The diagnoses were umbilical hernia, status post herniorrhaphy with scar formation and status post partial hysterectomy with scar formation and keloid present.   

It is initially noted that, while two painful scars were noted on examination in April 2007, one was the result of the Veteran's partial hysterectomy for which service connection has not been established.  

The record shows that the Veteran submitted her claim of service connection for the residuals of an umbilical hernia repair within a year of her discharge from active duty and that she appealed the noncompensable rating that was assigned at that time.  The noncompensable rating was based on a September 2005 VA examination that showed no scar tenderness, no functional limitation as a result of the surgery, or no instability of the scar.  Neither did the evidence show weakening of the abdominal wall or indication for a supporting belt.  The disability rating was increased to 10 percent, effective November 30, 2006, from which she appealed the effective date of the award.  While the Board can date her claim to the day following her discharge from active duty, there is no basis for an earlier effective date because the record does not show that entitlement to a 10 percent rating arose until the VA examination in April 2007.  At that time, a scar that was tender to palpation was clearly demonstrated.  This was subsequent to the effective date that was already assigned by the RO.  As such, the Board has no basis to make the 10 percent rating retroactive prior to November 30, 2006.  Whether or not the Veteran timely filed the initial rating assigned with the grant of service connection, the fact remains that no credible evidence of symptomatology supporting a compensable evaluation for the disability is of record until April 2007, subsequent to the effective date for the increase chosen by the RO.


ORDER

An effective date earlier than November 30, 2006, for an award of a 10 percent rating for residuals of an umbilical hernia, status post herniorrhaphy, with scar formation, is denied.


REMAND

The remaining issues on appeal relate to service connection for bilateral knee disability and residuals of uterine fibroids, status post partial hysterectomy.  Regarding the knee disability, it is noted that the Veteran was treated while on active duty for left knee pain and that she testified at the Board hearing in March 2014 that she had extensive pain in each knee while she was on active duty.  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  After considering the statements in the record, the Board finds that a medical examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (Setting forth the criteria under which VA is required to obtain an examination.)  

Regarding the claim of service connection for uterine fibroids, the Board notes that no disability was noted on examination for entry into active duty, but that a uterine fibroid was noted on CT scan study while the Veteran was in service.  In March 2005, she underwent surgery that involved removal of the fibroid.  During her hearing in March 2014, she testified that while on active duty, she had increased bleeding that she was told was the result of the development of the fibroid.  She has not been afforded a medical opinion regarding whether the fibroid noted during service may be related to that which necessitated the surgery.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and etiology of her bilateral knee disorders.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that a current disability of either knee is related to service.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

2.  The AOJ should arrange for the Veteran to undergo a medical examination to ascertain the nature and etiology of the uterine fibroid, status post partial hysterectomy.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that the uterine fibroid, status post partial hysterectomy, is related to service.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

3.  Thereafter, the AOJ should readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, she and her representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


